DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/28/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-4 and 6-21 are pending.  Claims 12-14 and 17-19 are withdrawn from further consideration pursuant a previous restriction requirement.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1-4, 6-10, and 20 under 35 U.S.C. 202 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed to the embodiment of FIG. 5 shown in the drawings which includes a second fanout disposed along the fiber distribution cable arrangement at a location spaced from the first fanout, and wherein the first drop fiber passes through both the first and second fanout and wherein the second drop fiber passes only through the second fanout. Previously examined claims 1-4, 6-11, 15, 16, and 20 read upon the embodiments of FIGS. 1-4 which do not include the second fanout recited by claim 21. Therefore, the embodiment of FIG. 5 is considered patentably distinct from the . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 201/60097909 A1 to Loeffelholz et al. (hereinafter “Loeffelholz”).  in view of Patent No. 6,364,539 to Shahid (“Shahid”).  Loeffelholz was applied in a prior Office action. 
In re claim 1, Loeffelholz discloses a fiber distribution cable arrangement, see FIG. 1, extending between opposite first and second ends comprising: 
a plurality of first multi-fiber demateable connection locations defined by connector (105) disposed at the first end of the fiber distribution cable arrangement, each of the first multi-fiber demateable connection locations having a first plurality of sequential fiber positions (PF1-PFn) defined by a respective multi-fiber ferrule (105), the first end of the fiber distribution cable arrangement defining a first plurality of sequential fiber positions (PF1-PFn); 
a second multi-fiber demateable connection location defined by connector (115) at the second end (110) of the fiber distribution cable arrangement, the second multi-fiber demateable connection location at connector (115) having a second plurality of sequential fiber positions (PS1-PSn); 

a first drop demataeable connection location (116) at the second end (110) of the fiber distribution cable arrangement; 
a first drop fiber (A1/A2) extending from the first multi-fiber demateable connection location defined by connector (105) to the first drop demataeable connection location; 
a second drop demataeable connection location (116) at the second end (110) of the fiber distribution cable arrangement; and 
a second drop fiber, see FIG. 1, extending from the second multi-fiber demateable connection location at connector (115) to the second drop demataeable connection location (116).  See paragraphs [0010]-[0025] of Loeffelholz for further details. 

Thus, Loeffelholz only differs from claim 1 in that he does not teach each of his first multi-fiber demateable connection locations includes a respective multi-fiber ferrule and the first plurality of sequential fiber positions (PF1-PFn) are defined along the multi-fiber ferrules of all of the first multi-fiber demateable connection locations.  Shahid, on the other hand, teaches a plurality of first multi-fiber demateable connection locations defined by stackable ferrule (10), each of the first multi-fiber demateable connection locations including a respective multi-fiber ferrule/support member (12) and/or (14) such that a plurality of sequential fiber positions may be defined along the multi-fiber ferrules (12, 14) of all of the first multi-fiber demateable connection locations defined by stackable ferrule (10).  See col. 4, line 53 to col. 5, line 22 of Shahid.  In order to connect the optical fibers (103) of Loeffelholz to multiple connectors and/or 

In re claim 2, Loeffelholz further discloses a terminal housing/closure (111) at which the second multi-fiber demateable connection location at connector (115), the first drop demateable connection location (116), and the second drop demateable connection location (116) are supported.

In re claim 3, as seen in FIG. 1 of Loeffelholz, the plurality of optical fibers (103) extend outwardly from the terminal housing (111) to form a stub cable.

In re claim 6, the first drop demataeable connection location (116) of Loeffelholz includes a single-fiber demateable connection location (116).

In re claim 7, the second drop demataeable connection location (116) of Loeffelholz includes a single-fiber demateable connection location (116).

In re claim 8, the first drop connection location (116) of Loeffelholz includes a plurality of first drop connection locations, wherein the first drop fiber (A1/A2) is one of a plurality of first drop fibers (A1, A2), and wherein each first drop connection location receives a respective one of the 

In re claim 9, the second drop connection location (116) of Loeffelholz includes a plurality of second drop connection locations, wherein the second drop fiber is one of a plurality of second drop fibers, as seen in FIG. 1, and wherein each second drop connection location receives a respective one of the second drop fibers.

In re claim 10, the second drop connection location (116) of Loeffelholz includes a plurality of second drop connection locations, wherein the second drop fiber is one of a plurality of second drop fibers, as seen in FIG. 1, and wherein each second drop connection location receives a respective one of the second drop fibers.

In re claim 20, the second multi-fiber demateable connection location at connector (115) of Loeffelholz is one of a plurality of second multi-fiber demateable connection locations comprising subsets of fiber positions (PS1-PSn) disposed at the second end (110) of the fiber distribution cable arrangement.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffelholz in view of Shahid as applied to claim 1 above, and further in view of Patent Pub. No. US 2015/0219864 A1 LeBlanc et al. (“LeBlanc”).  LeBlanc was also applied in a prior Office action. 
In re claim 4, a seen in FIG. 1 of Loeffelholz, the plurality of optical fibers (103) extend outwardly from the terminal housing (111) towards the first multi-fiber demateable connection locations defined by connector (105).  Thus, Loeffelholz in view of Shahid only differs in that See paragraphs [0070]-[0071] of LeBlanc.  In order to distribute his optical fibers (103) to different multi-fiber ferrules and/or to different terminal locations, Loeffelholz in view of Shahid would have been modified by using the fanout (304) of LeBlanc to separate the plurality of optical fibers (103) of Loeffelholz into separate groups at the fanout (304), and wherein each group is routed to a multi-fiber ferrule (68) of LeBlanc at a respective one of first multi-fiber demateable connection locations, thereby obtaining the invention specified by claim 4.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Loeffelholz combined with Shahid, and further in view of LeBlanc.

In re claim 11, Loeffelholz in view of Shahid only differs in that Loeffelholz does not teach a fanout disposed along the fiber distribution cable arrangement, wherein the plurality of optical fibers (103) are separated into groups at the fanout, and wherein each group of optical fibers (103) is routed to a multi-fiber ferrule (642) at a respective one of the first multi-fiber demateable connection locations.  LeBlanc, on the other hand, teaches a fanout (304) disposed along a fiber See paragraphs [0070]-[0071] of LeBlanc.  In order to distribute his optical fibers (103) to different multi-fiber ferrules and/or to different terminal locations, Loeffelholz in view of Shahid would have been modified by using the fanout (304) of LeBlanc to separate the plurality of optical fibers (103) of Loeffelholz into separate groups at the fanout (304), and wherein each group is routed to a multi-fiber ferrule (68) of LeBlanc at a respective one of first multi-fiber demateable connection locations, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Loeffelholz combined with Shahid, and further in view of LeBlanc.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 15 and 16, the primary reason for indicating allowable subject matter is the inclusion of the fanout includes a fanout body having a toothed pocket at a first axial end and a plurality of toothed pockets at a second axial end. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 29, 2022